Title: From Abigail Smith Adams to Harriet Welsh, 7 July 1813
From: Adams, Abigail Smith
To: Welsh, Harriet



Dear Harriet
July 7th 1813

I inclose you two Letters received yesterday I do hope that John will be able to comply with and accomplish the only wish which he Says his Mother has, that of getting to her Fathers House once more.
altho he Says She has mended for these two last weeks, yet he give me no hopes that the complaint in her Breast is not Such as must prove fatal. Nancy writes that it is one hard cake—my mind is you may well Suppose much distresst—but of what can it avail?
I hope the time not distant when you mean to return. my Love to your Sister from / yours &c
A A